Title: From Thomas Jefferson to George Ticknor, 7 April 1825
From: Jefferson, Thomas
To: Ticknor, George


                        Dear Sir
                        
                            Monto
                            Apr. 7.
                        
                    I give you many thanks for your German catalogue, which is exactly such as I wished, that is to say, a collection only of their best books.Our Univty opened  under considerable discoragemts.  the nonarrival of  3. of our Professors prevented our openg on the 1st of Feby as we had announced, and the belief the that they were lost from the length of time since their embaren occasioned many who had reserved themselves for the Universy to engage  elsewhere. we began  however on the 7th of Mar with about 30 or 40.  they are at this time 64 and  continue to come in, almost daily. at the summer vacation of the other schools  many  will become disengaged, and bring us a considble accession.  we may perhaps recieve 100 this year and I wish it may not be more as it  will be easier to establish regular discipline with a few at first. our accomodns at the Univty  can recieve  no more than 218. &  Charlsvlle may board 100 more beyond this w cannot  go until further accomodns are provided.Our Professors from England equal my  highest expectns. of a high order of science in their respective lines, eager to advance their schools, of correct habits,  meeting difficulties with chearfulness, and pleased with their accomodns and prospects. the professors of  the Classical & Mathematical schools are from Cambridge, the Nat. philosopher is mr Bonnycastle, son of the Mathematician of that name well known in our schools, the Medical Professor is of the Edinbg school, and the one of modern languages, Dr Blaettermann you know.  he is something upwds of 40. y. of age, the others a little under or over 30. our Students come in genrl   most wretchedly prepared . to this we shall be obliged to submit for a year or two. for the schools of Math. they come prepared with numerical Arithmetic only; which not being sfft for entering on a course of Nat. phil. of a proper character, that school can commence this year but with such books a Cavallo’s Nat. philos. the next year our Math. Students will be entering that school qualified to understand such books an Hanÿ & Biot, when the course of the school will assume a higher line of instrn. our Medical school is totally unprovided, and this year will be nothing. but the last donn of our legislature  enables us  to provide not only  a full library  but  a compleat apparatus for all the schools. we are now building our Anatomical theatre, and our next term  commencing Feb. 1. of the next year, our Medical school will begin on a competent scale. it’s Professor is certainly very learned and able.  the Professors of Chemistry, Moral Philosophy & Law are taken on our own side of the water, the  first is just arrived the 2d expected any hour, but that of law not named  our plan of permitting every student to enter into what schools he pleases, and such only as are  are adapted to the profession for which he is destined, appear so far to have  given the  greatest satisfaction. it is pleasing to see how they distribute themselves among the schools, every one according to his purse & his prospects  most of them enter 2. only, some 3. and a few only 1.  it will be a great excitemt to the Professors to draw students each to his particular school, they shall now proceed to form a board of the Faculty and a more particular acquaintance with the characters of the youths before they select from among them the board of Censors.  our system of boarding houses and dormitories promises well,  relieve us from all complaints as to their dieting: and their rents  constitute a good part of our revenue.  how the whole machine is to work, when in full motion one months trial does not enable us to foresee. doubtless like all new machines it will indicate necessary improvements in it’s course.We have employed mr Hilliard as agent to procure our library, and in requiring security for the sum we put into his hands (15.M.D.) I have taken the liberty of referring to yourself and mr Coolidge to judge of and certify it’s sufficiencyThe visit with which mrs Ticknor and yourself favored us, placed the debt all on our side. The gratification we recieved from it is recurred to and  felt always &   and as we are ever unwilling to give up the hope of what we wish, we do not permit ourselves to despair of it’s renewal under circumstances we cannot now foresee but with which the chances of life may some day greet us. mr Webster  coming annually within striking distance will  annually flatter us with the possibility of such an excursion. the family joins me in friendly reminiscences to mrs Tichnor and yourself and I add the assurances of my special and affectte esteem & respect.
                        
                    